02/09/2022



                                                                                Case Number: DA 21-0357




        IN THE SUPREME COURT OF THE STATE OF MONTANA


CASCADE COUNTY,

               Appellant,                        Case No.: DA 21-0357

      vs.                                               ORDER

MONTANA PETROLEUM TANK
RELEASE COMPENSATION BOARD,

              Appellee.



      Appellant Cascade County having filed an Unopposed Motion for Extension

of Time within which to file Appellants’ Opening Brief, and good cause appearing

therefor;

      IT IS HEREBY ORDERED that said Motion is GRANTED. Appellant’s

Opening Brief is due March 10, 2022.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                          February 9 2022